DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The new limitation in lines 10-11 are unclear because the clause begins with, “when a cleaning suction operation is requested” but then indicates that outdoor air is filtered to flow to an interior.  However, to the contrary, it is understood that the suction door closes off intake from the outdoor air when the cleaning suction operation if activated.  For the sake of the current Office Action, the examiner will consider line 11 to indicate that filtered indoor air flows to the interior of the vehicle when a cleaning suction operation is activated.  Further, lines 12-15 are unclear because lines 12-13 recite the blowing operation, and then lines 14-15 appear to relate the simultaneous cleaning function and air conditioning function to the blowing function due to these limitations being a single clause.  However, to the contrary, it is understood that conditioned airflow to the interior of the vehicle is cut off when the blowing function is activated, as shown in Fig. 8.  As best understood by the examiner, lines 14-15 should either be a separate clause from lines 12-13 or be added to the clause of lines 10-11, to clarify that the simultaneous air conditioning and cleaning functions are not active the blowing function is activated, but are active when the suction cleaning function is active, and the claims will be treated as such for the sake of the current Office Action.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 10-0716517) in view of Ganzenmuller, V (7,480,957). 
Regarding claim 1,  Ju discloses an air conditioning device for a vehicle, comprising: a main body; a blower provided in the main body (1); a suction part (100) connected to one side of the main body to draw in outdoor air; and an exhaust part  including an exhaust case (400 and duct between 400 and 100) connected to the suction part to exhaust air (from 100).
Regarding the new limitations of claim 1, Ju further discloses that the suction part includes a suction case (housing the motor, blower and defining intakes 111 and 112) and a suction door (110), which may selectively close the suction channel when covering internal intake port (111)and Ju further discloses that air drawn in from the blower unit, being either the internal air from port (111) or external air from port (112) as designated by the position of the door (110), is passed through the heating/cooling section (disclosed as heater unit 400) and then to the inside of the vehicle compartment (in paragraph beginning with “Therefore” on page 3 of English-language translation), and also that the actuator (310) controls whether the internal air port (111) is open to collect air or closed to limit air intake to the suction duct (320) as seen in Fig. 4b., which would obviously then pass thorough the same path for heating or cooling then entering into the inside of the vehicle, which will simultaneously provide cleaning and air conditioning functions (as best understood to be intended by the pending claims, as discussed supra).  However, Ju fails to disclose an exhaust door.  Ganzenmuller discloses a similar automobile cleaning device, also having a filter and dust container and teaches that the suction hose may alternatively me connected to an exhaust port to provide alternative functions such as blowing debris off people, pets or objects or inflating other objects (Col. 5, lines 20-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an addition exhaust port to the exhaust case of Ju, to provide the similar blowing or inflating functions taught by Ganzenmuller, and further to provide a similar exhaust door, similar to the suction door of Ju, with actuator to provide functions of opening the exhaust port to air flow when desired for blowing/inflating or to close the exhaust port when normal HVAC or suction functions as taught by Ju.  
Regarding claim 2,  Ju further discloses a suction actuator (310) configured to open or close the suction door, a dust container (230) connected to the suction case, and a suction filter (220) embedded in the dust container.
Regarding claim 3,  Ju further discloses that the suction door selectively opens one of an outdoor air suction channel and an indoor air suction channel.
Regarding claims 5 and 6,  Ju further discloses a suction hose connection part is provided at the dust container with a first protrusion (clearly seen in Fig. 3 with protrusion extending into hose end).
Regarding claim 14,  Ju further discloses that a vacuum cleaner using the air conditioning device further includes a cleaning hose (210). 
Regarding claim 15,  Ju further discloses that a vacuum cleaner using the air conditioning device further includes a control panel (paragraph 8 of English translation page 3).
Regarding claim 16, Ju further discloses a control panel, as discussed supra, teaching that the panel is optionally in the form of a dash panel to control the disclosed apparatus, wherein the examiner previously took official notice, which was not traversed by the applicant and is therefore not considered to be applicant admitted prior art that it is almost universal for vehicle HVAC controls to include individual buttons for each of the functions provided by the device, which will include an air conditioning mode, a cleaning suction mode and a cleaning blowing button, as discussed supra.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 10-0716517) in view of Ganzenmuller, V (7,480,957) as applied to claims 1-2 and further in view of Rukavina et al. (2005/0011035).  
Ju fails to disclose that the filter is washable.  Rukavina discloses a similar automobile cleaning device, also having a filter and dust container and teaches that the filter is optionally washable (paragraph 44), which is a well-known design feature for filters in vacuum cleaners, to allow for washing of the filter to renew function as opposed to requiring replacement thereof.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter of Ju with a similar washable function to allow for cleaning of the filter as opposed to requiring replacement. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 10-0716517) in view of Ganzenmuller, V (7,480,957) as applied to claims 1, 2, 5 and 6 and further in view of Content (2,198,905).
Ju discloses the hose connecting part, as discussed supra, fails to disclose any specific details for the connection.  Content discloses an old and well-known vacuum hose connection, typically known as a bayonet connection, that allows for quick and secure connection via a partial twist of the hose coupling portion.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the hose connection disclosed by Ju with a similar structure to provide additional security to prevent accidental removal during use, while also allowing for quick and easy connection and disconnection.  
	 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 10-0716517) in view of Ganzenmuller, V (7,480,957) as applied to claims 1-2 and further in view of Huang et al. (2008/0229539).  
Regarding claim 9, Ju and Ganzenmuller fail to specifically disclose an exhaust filter for the exhaust port.  Hwang discloses another vacuum cleaner that also applies blowing air to assist in removing debris from surfaces to be cleaned, and Hwang teaches that at least on filter (173) is provided downstream of the suction blower to ensure that air being blown onto the cleaning surface is completely free of any debris or small particles, which would otherwise be applied to the surface that is intended to be cleaned.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar exhaust filter at/near the cleaning exhaust port taught by Ganzenmuller to similarly ensure that air being blown onto the cleaning surface is completely free of any debris or small particles, as taught by Hwang. 
Regarding claims 10 and 11, Ganzenmuller further discloses that the exhaust hose connecting part is formed as a second protrusion provided at the exhaust case (as seen in Fig. 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR 10-0716517) in view of Ganzenmuller, V (7,480,957) and Huang et al. (2008/0229539) as applied to claim 9 and further in view of Content (2,198,905).
The combination of Ju with Ganzenmuller teaches the exhaust protrusion for connection of the suction hose, but fails to provide any specific structure for the connection.  Similar to claim 8, Content discloses an old and well-known vacuum hose connection, typically known as a bayonet connection, that allows for quick and secure connection via a partial twist of the hose coupling portion.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the hose connection at the exhaust case, taught by Ganzenmuller, with a similar structure to provide additional security to prevent accidental removal during use, while also allowing for quick and easy connection and disconnection.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.  The applicant argues that the Ju reference fails to disclose the claimed “suction part”, “exhaust part” or function to simultaneously clean and air condition.  However, as discussed supra in the rejection of claim 1, Ju does disclose the newly added structure of the suction part and teaches that the device is capable of simultaneously providing a cleaning function and an air condition function.  Further, the Ganzenmuller reference has additionally been applied to claim 1, in the same manner as previously applied to claim 9, providing motivation to modify the exhaust portion of Ju to include an exhaust channel to allow for a cleaning blowing function as desired, with the combination making obvious an additional door to open or close an exhaust channel to control the cleaning blowing function.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (2020/00156598) also discloses a vehicle HVAC unit having cleaning functions, similar to the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        27 October 2022